          Case 1:16-cv-07314-ER Document 11 Filed 05/05/20 Page 1 of 2




Ramos, D.J.:

       On September 19, 2016, the pro se plaintiff filed the above-captioned action and paid the

requisite filing fees. Doc. 2. On October 14, 2016, the Court granted plaintiff leave to file an

amended complaint, Doc. 3, which she filed on December 19, 2016. On February 2, 2017, a

                                               On April 4, 2017, plaintiff filed a second amended

complaint. Doc. 7. On June 9, 2017, the summons for Li was returned as having been executed

on May 16, 2017, by service made by mail. Doc. 9. Since then, plaintiff has not had any

communication with the Court. On April 9, 2020, the Court ordered plaintiff to file a status

report by May 2, 2020. Doc. 10. In that order, the Court warned plaintiff that failure to do so

would result in dismissal of the instant action for failure to prosecute. Id. As of the date of this

order, plaintiff has not complied with the May 2 Order.
            Case 1:16-cv-07314-ER Document 11 Filed 05/05/20 Page 2 of 2



         Accordingly, it is hereby

         ORDERED that the above-captioned action is dismissed without prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

            SO ORDERED.

Dated:     May 5, 2020
           New York, New York
                                                           _______________________
                                                            Edgardo Ramos, U.S.D.J.
